DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, and 8-15, and 21-24, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fayette et al. (6,341,668).
Fayette et al. disclose a device, comprising: a processor (34); and a storage (38) comprising a set of instructions; instructions, wherein the set of instructions cause the processor to: receive a destination floor of the elevator (column 5, line 66 – column 6, line 22); receive information describing a content (map showing content) of the destination floor, wherein the content identifies elements that the destination floor contains (column 6, lines 23-35); and based on the destination floor and the information describing the content of the destination floor, display (column 6, lines 23-35) a data notification to at least one user using the elevator travelling to the destination floor (column 5, lines 36-45).
Fayette et al. disclose the device, wherein the set of instructions cause causes the processor further to render the data notification based on the located content within the destination floor (column 6, lines 23-35).
Fayette et al. disclose the device wherein the set of instructions cause causes the processor further to receive a path of the elevator, wherein the path comprises an origin floor of the elevator and the destination floor, wherein the set of instructions cause causes the processor further to display the data notification also based on the path (column 5, line 66 – column 6, line 35).
Fayette et al. disclose the device, including a counter configured to calculate a number of presentations of the data notification (column 7, line 26 – column 8, line7).
Fayette et al. disclose the device, including a buffer configured to store several data notifications, wherein the data notifications are queued (column 4, line 22 - column 5, lines 13-35).
Fayette et al. disclose the device, wherein the data notification includes a target number of presentations (column 6, line 66 – column 7, line 40).
Fayette et al. disclose the device, wherein the data notification includes a target, wherein the target is based on the access data (column 6, line 66 – column 7, line 63).
Fayette et al. disclose the device, wherein the data notification includes a target, wherein the target is based on the content (column 6, line 66 – column 7, line 63).
Fayette et al. disclose the device, wherein the data notification includes an identification and a time stamp (figure 4).
Fayette et al. disclose an elevator comprising the device (figure 1).
Fayette et al. disclose the device, wherein the data notification is personalized to each of the at least one user (column 4, lines 4-21 – wherein advertisement is personalized based on passengers in the cab 12).
	Fayette et al. disclose the device, wherein the data notification is differently displayed depending on a type of the designation floor among a plurality of types (column 5, lines 36-45: wherein different data is displayed; and column 6, lines 23-35: each floor provides a different map providing different type of elements).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fayette et al. in view of Meacham (6,206,142).
Fayette et al. are discussed above.  Fayette et al. do not disclose a detector for detecting users.
However, Meacham discloses the device including a detector configured to detect a number of users of the elevator, wherein the set of instructions cause causes the processor further to display the data notification also based on the detected number of users (abstract; and column 4, lines 18-34).
Meacham discloses the device wherein the number of users is received from an access system (column 4, lines 18-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was file, to utilize the Meacham with Fayette et al., because teachings provide the ability to detect passengers and display information.
Fayette et al. and Meacham do not disclose a threshold for displaying.
However, Official Notice is taken with respect to it being well known in the art to utilize counters for providing a threshold of information to be displayed. It is further within the level of one skilled in the art to use a counter wherein a threshold number is utilized to change an action such as stopping a display device.
	It would have been obvious to one of ordinary skill in the art at the time the invention was file, to utilize the well known teachings in the art, to provide a limit of information to be displayed.



24. (New) The method of claim 23, wherein the data notification is differently displayed depending on a type of the designation floor among a plurality of types.





Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Applicant argues that Fayette et al. do not teach to “receive information describing the a content of the destination floor, wherein the content identifies elements that the destination floor contains.  The Examiner disagrees.  Fayette et al. provide receiving a map which is displayed to the passengers, wherein the map provides the layout of the selected or destination floor.  The applicant argues that Fayette et al. lack disclosure related to the physical elements located within the destination floor.  However, again the Examiner disagrees.  Elements provided on a map are considered to be physical elements.  Directional information leads to a location on a floor.  Whether the location is a room or any other object, it would be considered to be a physical element.  The entire purpose of a map is to navigate around and to physical elements.  Therefore, the map would include physical elements.  
The applicant also made arguments regarding the “Official Notice” taken with respect to counters providing a threshold number utilized to change or stop a display device.  Counters along with threshold limits are well known with a purpose to provide an action based on an exceeded threshold.  Thresholds are basically the cause of action based on a set number being exceeded.  Claim 7 provides no novelty by adding this limitation.  Prior art (Cozzi FR 2744551 A1) is submitted with this office action to show the well known feature utilizing a counter with a threshold to provide an stopping a function.  Cozzi provides stopping a function of scanning feature based on a counter having a exceeded threshold.  Cozzi discloses in the Description “The oscillator 9 then increases, here gradually, its frequency until reaching a frequency, or scanning speed of the counter 7, corresponding to a predetermined high threshold, beyond which the display on the screen 5 would be unusable. When the "right" key 32 is released, the oscillator 9 resumes, here progressively, its initial low threshold frequency and the counter 7 immediately stops scanning. In the event of brief release of the "right" key 32, the frequency continues to decrease to its low threshold value, due to the deactivation of the timer circuit 8, to subsequently increase when the timing signal appears.”  Cozzi provides the teachings for the “Official Notice” taken.
For the reasons discussed above, the claims remain rejection and the action is made final.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MTF
8/19/2022

/MARLON T FLETCHER/Primary Examiner, Art Unit 2837